Case 17-45166-mxm11 Doc 391 Filed 04/30/21              Entered 04/30/21 10:33:51         Page 1 of 7




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   PECOS DIVISION

 JAMES L. AHERN, JR.,                             §
            Plaintiff,                            §
                                                  §
 vs.                                              §            NO: PE:21-CV-00005-DC-DF
                                                  §
 ROBERT MOULTON BRIGGS, et al.,                   §
          Defendants.                             §

         ORDER GRANTING

        BEFORE THE COURT is Defendant Bernard Uechtritz                          and IG Icon Global

                              Motion to Transfer Venue to Northern District of Texas

           . (Doc. 4). This case is before the undersigned U.S. Magistrate Judge through a

 standing order of referral from the District Judge pursuant to 28 U.S.C. § 636 and Appendix C of

 the Local Rules for the Assignment of Duties to U.S. Magistrate Judges. After due consideration,

 Defendants Uec                    Motion to Transfer is GRANTED. (Doc. 4).

                                          I. BACKGROUND

        In 2018, the owners of the 31,000-

                                                                                  Bankruptcy Court

                                                            (Doc. 1 at 27 28). The KC7 Ranch was

 listed for sale as part of the bankruptcy proceedings. Id. at 28. As noted by Plaintiff James L.

                     in his original complaint:

                Defendants in this case are the real estate agents and brokers who
                listed and marketed the KC7 Ranch for sale: Defendant Bernard

                is the principal and sole manager of Defendant IG Icon Global

                                                                       . . and is the
                president, sole director, and designated officer of Briggs/Freeman
Case 17-45166-mxm11 Doc 391 Filed 04/30/21               Entered 04/30/21 10:33:51         Page 2 of 7




                                                                                 ; and

                licensed real estate broker . . . and is the principal and sole
                manager of Defendant MCW Real Estate Advisors, LLC

 Id.

        In October 2018, Defendants Icon and Uechtritz sent a marketing email advertising the

 sale of the KC7 Ranch to several real estate professionals, including Plaintiff. Id. Plaintiff in turn



 purchasing the KC7 Ranch. Id.

                                                              Id. Foster ultimately purchased the

 property for $32.5 million. Id.

                                                                         on, [Plaintiff] and Foster

 requested that [Plaintiff] be added to the transactional documents so that [Plaintiff] would

                                                                                Id. at 29. Defendants

 informed Plaintiff that he could not be included on the transactional documents because the




 100% of the sale                                                                           Id.

 Plaintiff asserts he orally agreed to this arrangement. Id. Defendants failed to pay Plaintiff his

 portion of the commission. Id.

        Prior to the initiation of the present suit, on January 28, 2019, the Bankruptcy Court

 entered an order titled                                       Authorizing (I) Sale of the KC7

 Ranch and Related Property Free and Clear of all Liens, Claims, Encumbrances, and Interests,

 and (B) Assumption and Assignment of Certain Executory Contracts and Unexpired Leases in

 Connection with the Sale                                           (Doc. 1 at 2, 7 18). The

                                                   2
Case 17-45166-mxm11 Doc 391 Filed 04/30/21               Entered 04/30/21 10:33:51         Page 3 of 7




 Bankruptcy Court retained jurisdiction over state court matters related to the sale of KC7 Ranch

 via the following paragraph:

                F. RETENTION OF JURISDICTION

                27.    This Court shall retain exclusive jurisdiction to interpret
                and enforce the provisions of the Purchaser APA, and all aspects of
                this Order and further to hear and determine any and all disputes
                between the Debtors, CMP, the Purchaser and/or any interested
                party.

 Id. at 18.

         On December 24, 2020, Plaintiff initiated this suit in the 394th Judicial District Court, Jeff

 Davis County, Texas, styled as James L. Ahern, Jr., Plaintiff v. Robert Moulton Briggs,

                                                                                   International

 Realty, IG Icon Global Real Estate, LLC, Matthew Clark McWilliams, MCM Real Estate

 Advisors, LLC and Bernard Uechtritz, Defendants, Cause No. CV-2002661. (See Doc. 1 at 1).

 On January 27, 2021, Defendants Uechtritz and Icon removed the case to this Court. Id.

 Defendants Uechtritz and Icon removed the sui

 matter jurisdiction over this matter pursuant to 28 U.S.C. § 1334 in that the United States




 (Doc. 1 at 2). Defendants Uechtritz and Icon also

 U.S.C. §§ 1441(a) and 1452(a), the statutes upon which Defendants [Uechtritz and Icon] relied

 for the removal, require that a case must be removed to the district court of the United States for



         On February 2, 2021, Defendants Uechtritz and Icon filed the presently pending Motion

 to Transfer. Id. Defendants Uechtritz and Icon seek to transfer this case to the Northern District

                                                   3
Case 17-45166-mxm11 Doc 391 Filed 04/30/21                Entered 04/30/21 10:33:51          Page 4 of 7




 of Texas pursuant to 28 U.S.C. § 1406 and/or § 1412. Id. While Plaintiff filed a Motion to

                                                    n February 26, 2021, Plaintiff failed to file a

 Response to the Motion to Transfer. (See Doc. 5). Accordingly, this matter is ready for

 disposition.

                                         II. LEGAL STANDARD

           If venue is improper, the Court has broad discretion to dismiss the case, or in the interest

 of justice, transfer the case to any district where venue is proper. Castaneda v. Bradzoil, Inc.,

 No. 1:20-CV-1039-RP, 2021 WL 1390423, at *1 (W.D. Tex. Apr. 13, 2021) (citing 28 U.S.C. §

 1406(a)).                                                  ]or the convenience of parties and

 witnesses, in the interest of justice . . . to any other district or division where it might have been

 brought

                      intended to place discretion in the district court to adjudicate motions for

                                                 -by-case consideration of convenience and

             Stewart Org., Inc. v. Ricoh Corp., 487 U.S. 22, 29 (1988) (quoting Van Dusen v.

 Barrack

                                                                Id. (quoting Balawajder v. Scott, 160

 F.3d 1066, 1067 (5th Cir. 1998)).



 district to which transfer is sought would have been a district in which the claim could have been

 filed                                                                        E-Sys. Design, Inc. v.

 Mentor Graphics Corp., 4:17-CV-00682, 2018 WL 2463795, at *1 (E.D. Tex. June 1, 2018)

 (quoting In re Volkswagen AG, 371 F.3d 201, 203 (5th Cir. 2004)). If the threshold inquiry is

                                                               the transfer has demonstrated the



                                                    4
Case 17-45166-mxm11 Doc 391 Filed 04/30/21                Entered 04/30/21 10:33:51        Page 5 of 7




                                                    transfer of the action, considering various private

                       Int l Fidelity Ins. Co. v. Bep Am., Inc., et al., A-17-CV-973-LY, 2018 WL

 2427377, at *2 (W.D. Tex. May 29, 2018) (citing Gulf Oil Corp. v. Gilbert, 330 U.S. 501, 508

 (1974)). The private interest factors are:

                (1) the relative ease of access to sources of proof; (2) the
                availability of compulsory process to secure the attendance of
                witnesses; (3) the cost of attendance for willing witnesses; and (4)
                all other practical problems that make trial of a case easy,
                                                . . . The public interest factors are:

                (2) the local interest in having localized interests decided at home;
                (3) the familiarity of the forum with the law that will govern the
                case; and (4) the avoidance of unnecessary problems of conflict of
                laws [or in] the application of foreign law.

 In re Volkswagen of Am., Inc., 545 F.3d 304, 315 (5th Cir. 2008) (citations omitted).

                                              III. DISCUSSION

          A court may exercise its discretion in determining the order in which to address

 decisions not affecting the merits of a case. OLP Wyo. Springs, LLC v. Harden Healthcare,

 LLC, No. A-19-CV-00777-RP, 2019 WL 6002058, at *2 (W.D. Tex. Nov. 14, 2019), report and

 recommendation adopted, No. 1:19-CV-777-RP, 2020 WL 8092371 (W.D. Tex. Jan. 7, 2020)

 (citing Hill v. Keliher, 2019 WL 3837113, at *3 (S.D. Tex. Aug. 14, 2019)). Here, the Court will

 first address the Motion to Transfer and leave              pending Motion to Remand for the

 transferee court to decide. Further, a

 will discuss only                                      Leal v. Singh, No. EP-17-CV-207-PRM, 2017

 WL 10818718, at *1 (W.D. Tex. Oct. 19, 2017).

        Defendants Uechtritz and Icon argue this case could       and should have been brought in



 retained jurisdiction over any disputes among interested parties related to the contract to sell real

                                                    5
Case 17-45166-mxm11 Doc 391 Filed 04/30/21              Entered 04/30/21 10:33:51        Page 6 of 7




 property, including the payment of real estate commissions under that contract, and 2) venue of

 the Bankruptcy Case was [proper] . . . in the Bankruptcy Court for the Northern District of

 Texas (Doc. 4 at 3). The Court agrees that this case could have been brought in the United

 States Bankruptcy Court for the Northern District of Texas, Fort Worth Division as that is the

 location where the underlying bankruptcy was filed. See 28 U.S.C. §

 arising under title 11 or arising in or related to a case under title 11 may be commenced in the

                                                 see also 28 U.S.C. § 1334(b) (bankruptcy courts



        Transfer of this Case also furthers judicial economy, timely resolution, and consistency in

 rulings. In the instant suit, Defendants Uechtritz and Icon contend the employment of real estate

 professionals by the bankruptcy estate and the payment of those professionals from property of

 the estate are matters arising under 11 U.S.C. [§§] 327 and 330, and therefore the issues raised

                                                                                            At least

 one other court has found that transfer of a suit stemming from a bankruptcy back to the district

 where the bankruptcy is pending furthers judicial economy. See In re Radioshack Corp., No. 15-

 10197, 2016 WL 6405576, at *2 (W.D.N.Y. Oct. 31, 2016). In In re Radioshack Corp., the

 Western District of New York found that:

                Judicial economy, a timely resolution and consistency in rulings
                also favor transfer. This case is closely related to a complex
                bankruptcy matter which is currently pending before the Delaware
                Bankruptcy Court. Thus, that Court is well versed in these issues.
                Indeed, a transfer to the Delaware Bankruptcy Court will most
                likely lead to a faster resolution of the matter and would alleviate
                the need for another court to learn the intricacies of this complex
                bankruptcy proceeding.




                                                  6
Case 17-45166-mxm11 Doc 391 Filed 04/30/21              Entered 04/30/21 10:33:51        Page 7 of 7




 Id.

 retention of the Defendants as professionals for the purpose of marketing and selling a large



 estate commissions from p                                                   Finally, Defendants

                                   o the extent the Plaintiff alleges that the subject commissions

 were awarded by the Bankruptcy Court to the wrong parties, which the Defendants deny, redress

                                              Id. at 3 4. Due to the intertwined nature of the

 instant Suit and the underlying bankruptcy proceedings, the Court finds transfer of this suit to the

 Bankruptcy Court for the Northern District of Texas, Fort Worth Division is appropriate.

                                          IV. CONCLUSION

         For the fore

 GRANTED. (Doc. 4).

         It is further ORDERED that Clerk of Court is instructed to transfer this matter to the

 Bankruptcy Court for the Northern District of Texas, Fort Worth Division and to close the matter

 here.

         It is so ORDERED.

         SIGNED this 28th day of April, 2021.




                                       DAVID B. FANNIN
                                       UNITED STATES MAGISTRATE JUDGE




                                                  7
